         Case 1:19-cv-03103-CKK Document 18 Filed 02/12/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
EVERYTOWN FOR GUN SAFETY                      )
SUPPORT FUND,                                 )
                                              )
               Plaintiff,                     )
                                              )      Civil Action No. 19-3103 (CKK)
               v.                             )
                                              )
UNITED STATES DEPARTMENT                      )
OF JUSTICE,                                   )
                                              )
               Defendant.                     )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of February 18, 2020, Plaintiff Everytown for Gun

Safety Support Fund and Defendant United States Department of Justice (“DOJ”) respectfully

submit this Joint Status Report in this Freedom of Information Act (“FOIA”) case.

       This case involves Plaintiff’s two April 2018 FOIA requests to DOJ’s Office of

Information Policy (“OIP”), the DOJ component that handles the FOIA administration for the

Offices of the Attorney General, Deputy Attorney General, Associate Attorney General,

Legislative Affairs, Legal Policy, and Public Affairs. The first request seeks records pertaining to

communications and meetings between the Executive Branch and the National Rifle Association,

the National Rifle Association Institute for Legislative Action, or the National Shooting Sports

Foundation. The second request, which contains three parts, seeks records pertaining to certain

gun violence reduction initiatives launched in 2015 and 2016, and related communications

between DOJ officials and specified gun lobby organizations and gun industry members. See

ECF No. 1, Exs. A & C.
          Case 1:19-cv-03103-CKK Document 18 Filed 02/12/21 Page 2 of 5




       The parties previously reported, in the April 14 and June 15, 2020 Joint Status Reports,

ECF Nos. 13 and 14, that Defendant provided Plaintiff an interim response to the first request by

letter dated March 31, 2020. Subsequently, on April 14, 2020, Defendant provided a final

response to the first request, releasing in part an additional six pages, with excisions made

pursuant to FOIA Exemptions 5 and 6, 5 U.S.C. §§ 552(b)(5) and (b)(6). Defendant also advised

Plaintiff that it had withheld in full eight pages pursuant to Exemption 5. Additionally, on June

12, 2020, Defendant provided Plaintiff with a first interim response to the second request,

releasing in part twenty-six pages responsive to Part 2 of the request, with an excision made

pursuant to FOIA Exemption 6. Defendant additionally withheld in full seven pages pursuant to

FOIA Exemption 5. In the June 12, 2020 response, Defendant advised Plaintiff that no records

responsive to Part 3 of the second request had been located. On August 12, 2020, Defendant

provided a second interim response to the second request, releasing in full twelve pages

responsive to Part 2 of the second request. Defendant additionally withheld in full six pages

pursuant to FOIA Exemption 5.

       In the August 14 and October 14, 2020 Joint Status Reports, ECF Nos. 15 and 16,

Defendant advised that it completed the initial processing of the material extracted from its

eDiscovery Program initially found to be responsive to Part 2 of the second request, but that such

material still required consultation with other governmental equities holders prior to production.

Defendant additionally advised that after using secondary search terms to identify material

initially found to be responsive to Part 1 of the second request, it had extracted that material from

its eDiscovery Program, and was working to complete the processing of that material to send it

to other governmental equity holders for consultation. For both sets of material referenced,




                                                 2
            Case 1:19-cv-03103-CKK Document 18 Filed 02/12/21 Page 3 of 5




Defendant noted that it would produce any non-exempt responsive material once the consultation

process was complete, which it anticipated would occur prior to December 14, 2020.

       In the December 14, 2020 Joint Status Report, ECF No. 17, Defendant advised that it

completed the processing of the material initially found to be responsive to Part 1 of the second

request, and continued to work with equity holders to complete the consultation process as to all

materials sent out on consultation. Defendant anticipated that it would provide an interim

response on that day as to a majority of the material it located, processed, and sent out for

consultation, or if unable to provide a response on that day, it would endeavor to provide an

interim response to Plaintiff by the end of that week. Defendant also advised that while it

anticipated that it would provide a response as to a majority of the material on that day (or by the

end of that week), there remained some material for which the consultation process was ongoing,

and Defendant would produce such material when the consultation process was complete - which

it anticipated would occur prior to this Joint Status Report.

       By letter dated December 17, 2020, Defendant provided Plaintiff an interim response to

the second request, releasing in part 134 pages, with excisions made pursuant to FOIA

Exemptions 5 and 6, 5 U.S.C. §§ 552(b)(5) and (b)(6). Defendant also advised Plaintiff that it

had withheld in full 387 pages pursuant to FOIA Exemption 5. As to the remaining material for

which Defendant previously advised that the consultation process was ongoing, that process is

still ongoing, but Defendant anticipates that it will provide Plaintiff a final response soon. Once

that final response is provided, Defendant will have completed its responses to Plaintiff's FOIA

requests.

         Plaintiff continues to reserve all rights concerning the sufficiency of all of Defendant’s

responses to Plaintiff’s first and second requests. On August 13, 2020, Plaintiff requested that




                                                  3
          Case 1:19-cv-03103-CKK Document 18 Filed 02/12/21 Page 4 of 5




Defendant provide a Vaughn Index for the documents that Defendant has or will withhold in their

entirety (or in substantial part via redaction), so that Plaintiff can better assess these

withholdings. Once Plaintiff has had an opportunity to review Defendant's most recent

production(s), to include the soon forthcoming final response, the parties will meet and confer

regarding, inter alia, Plaintiff's request for a Vaughn Index, as well as any other outstanding

issues, in an attempt to determine if any issues remain in this case, and, if so, to narrow possible

issues to be briefed.

        Pursuant to the Court’s February 18, 2020, Minute Order, the parties will submit a further

Joint Status Report on April 16, 2021, and every 60 days thereafter, to apprise the Court

regarding the status of OIP’s responses to Plaintiff’s requests.

Dated: February 12, 2021                      Respectfully submitted,

                                                  /s/ Murad Hussain
                                              Arnold & Porter Kaye Scholer LLP
                                              Murad Hussain (D.C. Bar No. 999278)
                                              David McMullen, PhD (D.C. Bar No. 1600382)
                                              601 Massachusetts Ave., N.W.
                                              Washington, D.C. 20001-3743
                                              Telephone: (202) 942-5000
                                              Murad.Hussain@arnoldporter.com
                                              David.McMullen@arnoldporter.com

                                              Alexander Shaknes
                                              250 West 55th Street
                                              New York, NY 10019-9710
                                              Tel: (212) 836-8000
                                              Alexander.Shaknes@arnoldporter.com
                                              Jesse.Feitel@arnoldporter.com

                                              Counsel for Plaintiff

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney




                                                   4
Case 1:19-cv-03103-CKK Document 18 Filed 02/12/21 Page 5 of 5




                          BRIAN P. HUDAK
                          Acting Chief, Civil Division

                          By:     /s/ Paul Cirino
                          PAUL CIRINO, D.C. Bar # 1684555
                          Assistant United States Attorney
                          Civil Division
                          U.S. Attorney’s Office, District of Columbia
                          555 4th Street, N.W.
                          Washington, D.C. 20530
                          Telephone: (202) 252-2529
                          paul.cirino@usdoj.gov

                          Counsel for Defendant




                              5
